                   Case: 1:18-cv-01938 Document #: 75-12 Filed: 02/05/21 Page 1 of 2 PageID #:491




 User ID: A Brady
                                                          INCIDENT REPORT
DIVISION / UNIT:                                                            LIVING UNIT / LOCATION:

 DIVISION 10                                                                 DAYROOM
INCIDENT DATE:                       INCIDENT TIME:                         INCIDENT TYPE:

 1/11/2017                             8:14 AM                               Inmate Fight
INCIDENT CATEGORIES:                                                        INCIDENT DETAILS:
 Battery to Inmate                                                                    o Injuries / Hospitalization        o OPR Notified
 Inmate Fight                                                                         o Restraints / Force Used           o ADO Notified
 Weapons Involved                                                                     þ Weapon(s) Involved
                                                                                      o Arrest(s) Made
INCIDENT VIDEOTAPED:        VIDEOTAPE NO.:

 Yes
INMATE(S) INVOLVED:                   INMATE ID #:     INVOLVEMENT:         PERSONNEL INVOLVED:                                    INVOLVEMENT:
Rickey Hudson                         751857           Participant          K Falls                                                Witness
Robert Morales                        672239           Participant
Andrew Smith                          0314773          Participant
Jemal Ross                            0553987          Participant
Pedro Orozco                          0193177          Participant
Oscar Sarabia                         696900           Victim

                                                      STATEMENT OF FACTS: (NARRATIVE)

In summary on 11Jan17 at approximately 0815 Hrs R/O Falls was backing up partner on 3B for his unlock when R/O looked at
the camera on 3B and noticed a fight on 3A. R/O ran to his tier and called for a Supervisor and there was a 10-10 (fight) on 3A.
R/O got to tier and Inmates were acting as though nothing had happened, R/O looked into the shower area and saw Inmate
Morales, Robert 20160711140 with blood streaming from his head. R/O called Inmate Morales over to the Interlock and could
see there was gash (approximately 1 inch in length) in Inmate Morales' head. R/O asked Inmate Morales what happened and
Inmate Morales said "I got cut. R/O asked Inmate how did he get cut, Inmate Morales walked away from R/O walked back into
the shower area. At approximately 0825 Sgts Rafferty, Bellettiere, arrived on the tier with Division 10 officers. Inmate Morales
was handcuffed and escorted off the tier. R/O then noticed Inmate Orozco, Pedro 201509195 in an agitated state with visible
bruises and bleeding, Inmate Orozco was handcuffed by R/O Falls and escorted off the tier. Both Inmates Morales and Orozco
were taken to the Dispensary.

After, reviewing the video at 0815 R/O observed that a fight started in the shower area. At that time Inmate Ross, Jemal
20140218240 and Inmate Smith, 20160722200 throwing closed fist punches to the head area of Inmate Orozco, Pedro,
20150916195 and start kicking him after he falls to the floor. Inmate Smith runs to cell 3115 and is handed what is suspected
to be a shank (Jail made knife) and place it inside his D.O.C. pants.

At 0817 Inmate Morales, Robert 20160711140 throws a closed fist punch to the facial area of Inmate Hudson, Rickey
20160904144. Inmate Hudson backs Inmate Morales into a corner by the urinals in shower area and throws closed fist
punches to Inmate Morales striking him in the facial area. Around the same time Inmate Ross, Jemal 20140218240 walks up
behind Inmate Sarabia, Oscar 20160428225 with a closed fist strike Inmate Sarabia on the right side of his head, Inmate Ross
then picks Inmate Sarabia up and slams him down on the floor in the shower area.

At 0819, Inmates Ross, Hudson, and Smith attack Inmate Orozco in the rear of the dayroom throwing closed fists punches to
the head area of Inmate Orozco. From the video it appears that Inmate Smith stabs Inmate Orozco with the suspected shank.
Inmate Orozco gets away and is chased by inmate Ross to the front of the dayroom then back to the rear where Inmate Ross
catches him and both Inmates start exchanging closed hand punches with each other. Inmate Smith then comes up behind
Inmate Orozco and stabs him in the back area.

Inmates Ross, Jemal, Smith, Andrew 20160722200 and Huson, Rickey 20160904144 were handcuffed and escorted to
Division 10 Security

Run Date: 5/28/2020 5:28 PM                                                                                                               Page 1 of 2
          Any Information and Reports produced from the Cook County Offender Management System (CCOMS) is for internal distribution only.
               For an official copy of a report from CCOMS, contact the Business Intelligence Unit at CCSO.DataRequest@cookcountyil.gov
                                                CCSAO OROZCO (18-C-1938) 000181
                Case: 1:18-cv-01938 Document #: 75-12 Filed: 02/05/21 Page 2 of 2 PageID #:492




 User ID: A Brady
                                                          INCIDENT REPORT
SIGNATURE & STAR # OF REPORTING PERSONNEL:                                                         DATE:                     TIME:



SIGNATURE & STAR # OF SUPERVISOR:                                                                  DATE:                     TIME:



                                                        ADMINISTRATIVE ASSESSMENT:

R/L Johnson was informed of the incident via radio. Detainees Morales and Orozco were escorted off the tier by Sgt. Rafferty.
Detainee Morales received a medical evaluation in dispensary by Nurse Anderson for head trauma. Morales were escorted to
cermak for another evaluation by officer Abouassi. Detainee Morales was referred to stroger hospital by Dr. Yu. Morales was
Taken to stroger by Superior Ambulance, escorted by Ex-ops officers Hardin and Morlin @ 10:40. Orozco received a medical
evaluation by paramedic Burroughs in div.10 holding for wounds to his to his back and face area. Orozco was referred to
cermak and escorted by officer Etapa, where he received an evaluation by Dr. Yu. Orozco was cleared to return back to div.10.
All Other involved detainees were escorted to div. 10 dispensary by Officer Ramirez where they received a medical evaluation
by Nurse Anderson and were cleared to for housing. After reviewing the incident form the stationary cameras, it appeared that
Morales Strikes Hudson @ 08:17; Ross strikes Sarabia and slams him to the ground. 08:18 Ross attacks Orozco and Smith
Stabbing at Orozco several times with unidentified object. See Stationary cameras for tier 3A for further details of this incident.
Detainees involved, the shower area and cell #3115 were searched for weapons, none found. Note: Sgts Rafferty and
Bellettiere and Crump's BWC were activated. All detainees were interviewed on SD card # 909. Per detainee’s request, they
were re-interviewed on Sgt. Rafferty BWC. Detainee Hudson claims that the incident occurred because they were playing
around. Detainee will be transferred pending classification. Notifications made: Commander Clemons Notified @ 08:30. Supt.
Walsh notified @ 09:33. Ex-ops officer Lawrence #14551 and supervisor Tate of classification notified @ 11:45. CIID reported
to the division for interviews.
16:00 hours prior to R/L Exiting the building, detainees Hudson and Ross requested to be interviewed again. Detainees were
again interviewed on SD card #909.
SIGNATURE & STAR # OF SUPERVISOR:                                    INCIDENT TRACKING NO.:        DATE:                     TIME:

                                                                         DIV10-2017-674




Run Date: 5/28/2020 5:28 PM                                                                                                               Page 2 of 2
          Any Information and Reports produced from the Cook County Offender Management System (CCOMS) is for internal distribution only.
               For an official copy of a report from CCOMS, contact the Business Intelligence Unit at CCSO.DataRequest@cookcountyil.gov
                                              CCSAO OROZCO (18-C-1938) 000182
